—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated March 22, 2002, which granted the defendant’s unopposed motion for summary judgment dismissing the complaint on the ground that the plaintiff Ralph Viggiani, Jr., did not sustain a serious injury within the meaning of Insurance Law 5102 (d).
*274Ordered that the appeal is dismissed, with costs to the respondent.
The plaintiffs did not submit any papers in opposition to the defendant’s motion. No appeal lies from an order entered upon the default of the appealing parties (see CPLR 5511; Matter of Abraham S., 291 AD2d 452 [2002]; Ademo v Hotsy Corp., 289 AD2d 271 [2001]). Florio, J.P., S. Miller, Friedmann, Adams and Rivera, JJ., concur.